DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Acknowledgement is made of the response filed on December 20, 2021.  Claims 1, 2, 11, 13, 16, 19, 20, 24, 31, 32, 35, 41, and 70 are treated on the merits in this action.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 11, 13, 16, 19, 20, 24, 31, 32, 35, 41, and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Fraser (US 2012/0276109) as evidenced by Zhou (US 2013/0171223).
Regarding claims 1, 2, 11, 13, 19, 20, 24, 31, 32, 35, and 41, Fraser teaches compositions comprising synthetic nanocarriers comprising a hydrophobic polyester such as those in instant claim 11, and rapamycin (title; abstract; paras. 0004-05, 0093, 0128, 0130, 0136-38, 0141-43, 0170-72, 0207-09, 220-31, 0239-51, 0264-71, 0288-97, 0322-26, 0355-71; claims 39, 40). Example 4 (paras. 0239-45) discloses “[p]reparation of PLGA-rapamycin conjugate” (para. 0239), and “preparation of a nanocarrier containing PLGA-rapamycin conjugate and ovalbumin peptide” (para. 0241), comprising PLA-PEG (para. 0244).  PLGA content can be approximated roughly at an amount under 60%, counting all reagents other than dichloromethane as having 
Example 12 (paras. 0264-71) discloses PLGA-rapamycin nanocarrier comprising PLA-PEG block copolymer and polyvinyl alcohol, wherein rapamycin content is 9.5% (w/w) (para. 0271).  Another version further comprised ovalbumin peptide 323-339 at 2.1% w/w (para. 0272-79).  
Fraser teaches immunosuppressant or rapamycin loading levels of up to 50% (paras.0009, 0025, 0093; claim 19).
The nanocarrier effective diameters are sufficiently small, e.g., 191 nm (paras. 0321, 0326), for sterile filtration. 
Fraser teaches surfactants including those in claims 1 and 16 (para. 0128: “an amphiphilic entity can promote the production of synthetic nanocarriers with increased stability,…”), e.g., “fatty alcohols such as polyethylene glycol (PEG)” (para.0128),  and coupling antigens (para. 0131).  Fraser teaches using polymers, including pluronic polymer or poloxamer at various ratios of pluronic polymer to non-pluronic polymer (para.0130)
Fraser does not expressly disclose whether its example nanocarriers comprise super-saturated concentration of rapamycin as required in claim 1.  However, it would have been prima facie obvious to one of ordinary skill to prepare Fraser’s nanocarriers wherein rapamycin is present in a super-saturated amount. One having ordinary skill in the art at the time of the invention would have been suggested to do so since the skilled person would have recognized that the loading level of rapamycin could be at, below, or above the saturation level—a total of three possibilities from which to choose. As Zhou evidences “supersaturating drug delivery systems is a promising concept to obtain adequate oral bioavailability and improve 
Moreover, Applicant discloses that for nanocarriers comprising PLA and PLA-PEG, rapamycin solubility is 8.4% wt/wt (Specification, Example 2), and for another embodiment comprising PLGA and PLA-PEG, the solubility is 7.2 %.  Fraser does not expressly disclose the weight concentration of rapamycin in the nanocarriers of Examples 4 and 12, however similar to examples in Applicant’s disclosure, Fraser’s nanocarriers contained similar polyesters, PLA-PEG, polyvinyl chloride, and in some cases even ovalbumin.  As noted above, in Fraser’s Example 12 (paras. 0264-71) discloses PLGA-rapamycin nanocarrier comprising PLA-PEG block copolymer and polyvinyl alcohol, wherein rapamycin content is 9.5% (w/w) (para. 0271) which is over the 8.4%.  
Fraser teaches immunosuppressant or rapamycin loading levels of up to 50% (paras.0009, 0025, 0093; claim 19) and therefore it would teach, or at the least render prima facie obvious the supersaturated concentrations of rapamycin in the nanocarriers.  
In other words, Fraser specifically teaches nanocarriers comprising PLGA and PLA-PEG copolymers (paras. 0136, 0142) and immunosuppressant such as rapamycin at weight concentrations (within the nanocarrier) of between 0.0001% and 50% (paras. 0009, 0093, Examples 4, 12). Therefore Fraser teaches the range of rapamycin loading levels that encompass at, below, or above the saturation level. Choosing from but three alternatives, where it was known to the skilled artisan that supersaturation is a result-effective variable as evidenced by Zhou, would have been prima facie obvious to the skilled artisan.   

Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. The following are examples of language that may raise a question as to the limiting effect of the language in a claim:

(A) statements of intended use or field of use,
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" clauses, or
(D) "whereby" clauses.

This list of examples is not intended to be exhaustive. See also MPEP § 2111.04.

MPEP §2103(I)(C) (emphases added).  Here the “wherein” claim phrases suggests but does not require the particular structure or component needed to obtain the properties recited in the wherein clause.  In other words reciting that which is merely desirable, e.g. “throughput of at least 50 grams nanocarrier/m2” or “throughput of at least 700 grams nanocarrier/m2”, is not afforded patentable weight unless that which attains the feature is recited.  Thus the wherein clause does not limit the scope of the claim and are not afforded patentable weight.   
Regarding claim 70 it is noted that the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  MPEP § 2111.02.  Fraser teaches rapamycin formulations, and therefore its compositions would be suitable for the recited administration routes, as Fraser discloses (e.g., para.0018 disclosing intravenous, oral, and other routes).

Response to Arguments
Applicant's arguments filed December 20, 2021 have been fully considered but they are not persuasive. Applicant argues that the examiner has not established that either reference alone or in combination teach or suggest the “nanocarriers that comprise stable, super-saturated amounts of rapamycin as claimed.  (Remarks, 6-7, December 20, 2021.)  Applicant argues, if assuming arguendo Fraser discloses nanoparticles having “the aforementioned amounts of rapamycin, and that such amounts are super-saturated, it does not follow that the rapamycin is necessarily stable”, because Application as filed states that super-saturated amounts of rapamycin generally are not stable.  (Remarks, 6.)
In response, note that in stating that super-saturated amounts of rapamycin generally are not stable (Specification, page 21 lines 18-19), Applicant further explained that “[s]tabilizing the rapamycin in synthetic nanocarriers can help retain an appropriate amount in synthetic nanocarriers during formation…[s]tabilized super-saturated amounts of rapamycin in synthetic nanocarriers…” (Specification, page 21 lines 19-21).  Fraser teaches rapamycin in such synthetic nanocarriers, i.e., comprising hydrophobic polyesters and a non-ionic surfactant such as PEG.  Also as noted above Fraser teaches surfactants including those in claims 1 and 16 (para. 0128: “an amphiphilic entity can promote the production of synthetic nanocarriers with increased stability,…”), e.g., “fatty alcohols such as polyethylene glycol (PEG)” (para.0128),  and coupling antigens (para. 0131).
Lastly, as noted before (see Office action, Pages 9-10, mailed April 17, 2018), the various Examples do not provide a clear presentation, e.g., presence or lack of low HLB surfactant, solvent evaporation rate, etc., of how or what attains rapamycin stable, super-saturated, nanoparticles with the recited sterile filtration rate.  Absent some clear indication in the  but without limitation as to how it is attained, i.e., including using technology not contemplated in Applicant’s disclosure and/or is yet to be discovered, the “wherein” clause may be given patentable weight.

Applicant further argues that the portions in Zhou that the Office cites is limited to oral bioavailability, and they list exemplary polymers and surfactants that do not have an HLB value less than or equal to 10.  (Remarks, 6-7, December 20, 2021.)
However Zhou is an evidentiary reference, establishing that one of ordinary skill in the art knew of super-saturated drug loading.  Also the current claims are not limited to non-oral compositions and therefore Zhou is still relevant.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 2, 11, 13, 16, 19, 20, 24, 31, 32, 35, 41, and 70 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9, 12, 13, 20, 22, 25, 27, 37, 68, and 76-82 of copending Application No. 14/934,132 in view of Fraser (US 20120276109).
Although the claims at issue are not identical, they are not patentably distinct from each other. Both claim sets are drawn to synthetic nanocarriers comprising a hydrophobic carrier material, a non-ionic surfactant having HLB balance under 10, and a rapamycin or rapalog. The primary difference is that the instant claims recite rapamycin in “stable, super-saturated amount”, while the ‘132 application’s claims recite a rapalog. However Fraser teaches that rapalogs as well as rapamycin could be loaded onto the nanocarriers (paras. 0005, 0128). Thus the claims are not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant requested that the provisional rejection be held in abeyance until allowed subject matter is indicated. The provisional double patenting rejection is maintained for the reasons discussed herein. They will be maintained until Applicant submits properly executed terminal disclaimer or arguments that effectively overcome the rejection.

CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/H. SARAH PARK/
Primary Examiner, Art Unit 1615